UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

    LARRY KLAYMAN,
               Plaintiff,
          v.                                                  Civil Action No. 06-670 (CKK)
    JUDICIAL WATCH, INC., et al.,
               Defendants.

                             MEMORANDUM OPINION AND ORDER
                                    (October 5, 2017)

         Pending before the Court is Plaintiff’s [414] Motion to Recuse/Disqualify Judge Colleen

Kollar-Kotelly, which seeks the recusal or disqualification of the undersigned pursuant to 28

U.S.C. § 455(a) and 28 U.S.C. § 144. This is Plaintiff’s third motion for this purpose, and it is

again opposed by Defendants. Upon a searching review of the pleadings, the record, and the

relevant authorities, 1 the Court concludes that Plaintiff has failed to furnish any evidence of

extrajudicial bias or prejudice. Rather, Plaintiff relies almost exclusively on his dissatisfaction with

the legal rulings of this Court, which is an insufficient basis for recusal or disqualification.

Accordingly, the pending motion for recusal or disqualification shall be DENIED.

                                           DISCUSSION

         A. Motion Pursuant to Section 455(a)

         Plaintiff moves to recuse this Court pursuant to 28 U.S.C. § 455(a), which permits a litigant


1
    The Court’s consideration has focused on the following documents:
      • Pl.’s Mot. to Recuse/Disqualify Judge Colleen Kollar-Kotelly, ECF No. 414 (“Pl.’s
         Mem.”);
      • Aff. of Larry Klayman in Supp. of Pl.’s Mot. to Recuse/Disqualify Judge Colleen Kollar-
         Kotelly under 28 U.S.C. § 144, ECF No. 414-1 (“Klayman Aff.”);
      • Defs.’ Response in Opp’n to Pl.’s Mot. to Recuse/Disqualify Judge Colleen Kollar-Kotelly,
         ECF No. 415 (“Defs.’ Mem.”);
      • Pl.’s Reply to Response in Opp’n to Pl.’s Mot. to Recuse/Disqualify Judge Colleen Kollar-
         Kotelly, ECF No. 417 (“Reply Mem.”).
                                                   1
to seek recusal of a federal judge “in any proceeding in which his impartiality might reasonably be

questioned.” “[T]o be disqualifying, the appearance of bias or prejudice must stem from an

extrajudicial source.” United States v. Barry, 961 F.2d 260, 263 (D.C. Cir. 1992). In assessing

section 455(a) motions, the D.C. Circuit has applied an “objective” standard: “Recusal is required

when ‘a reasonable and informed observer would question the judge’s impartiality.’” SEC v.

Loving Spirit Found. Inc., 392 F. 3d 486, 493 (D.C. Cir. 2004) (quoting United States v. Microsoft

Corp., 253 F.3d 34, 114 (D.C. Cir. 2001), cert. denied, 534 U.S. 952 (2001)). “This standard

requires that [the Court] take the perspective of a fully informed third-party observer who

understands all the relevant facts and has examined the record and the law.” United States v.

Cordova, 806 F.3d 1085, 1092 (D.C. Cir. 2015). As a result, “bald allegations of bias or prejudice”

do not suffice. Karim-Panahi v. U.S. Cong., Senate & House of Representatives, 105 F. App’x 270,

275 (D.C. Cir. 2004).

        In the context of section 455(a), “unfavorable judicial rulings alone almost never constitute

a valid basis for reassignment.” United States v. Hite, 769 F.3d 1154, 1172 (D.C. Cir. 2014); see

also United States v. Microsoft Corp., 56 F.3d 1448, 1463 (D.C. Cir. 1995) (per curiam) (“That a

judge commits error, of course, is by itself hardly a basis for imputing bias or even the appearance

of partiality.”). As the Supreme Court has observed, judicial rulings by themselves “cannot

possibly show reliance upon an extrajudicial source; and can only in the rarest circumstances

evidence the degree of favoritism or antagonism required . . . when no extrajudicial source is

involved.” Liteky v. United States, 510 U.S. 540, 555 (1994). Therefore, dissatisfaction with a

court’s rulings “almost invariably” provides a proper ground for appeal—not for recusal. Id. In

addition, “opinions formed by the judge on the basis of facts introduced or events occurring in the

course of the current proceedings . . . do not constitute a basis for a bias or partiality motion unless

                                                   2
they display a deep-seated favoritism or antagonism that would make fair judgment impossible.”

Id. Consequently, courts in this circuit have routinely held that a claim of bias predicated on a

court’s rulings do not, standing alone, warrant recusal. See, e.g., Liberty Lobby, Inc. v. Dow Jones

& Co., Inc., 838 F.2d 1287 (D.C. Cir. 1998) (because plaintiff’s motions to recuse “were based

entirely upon the district court’s discovery rulings in this case, their denial was clearly proper”),

cert. denied, 488 U.S. 825 (1988); Cotton v. Washington Metro. Area Transit Auth., 264 F. Supp.

2d 39, 42 (D.D.C. 2003) (claim of bias based on court’s discovery rulings did not warrant recusal).

       B. Motion Pursuant to Section 144

       Under section 144, a litigant must submit, along with its motion, an affidavit stating “the

facts and the reasons for [its] belief that bias or prejudice exists.” 28 U.S.C. § 144. Upon the filing

of a “timely and sufficient affidavit,” section 144 mandates that the assigned “judge shall proceed

no further, but another judge shall be assigned to hear such proceeding.” Id.; see also Bhd. of

Locomotive Firemen and Enginemen v. Bangor & Aroostook R.R. Co., 380 F.2d 570, 576 (D.C.

Cir. 1967) (“The disqualification statute, 28 U.S.C. § 144, is mandatory and automatic, requiring

only a timely and sufficient affidavit alleging personal bias or prejudice of the judge.”).

“Importantly, the mere fact that a party has filed a § 144 motion, accompanied by the requisite

affidavit and certificate of counsel, does not automatically result in the challenged judge’s

disqualification.” Robertson v. Cartinhour, 691 F. Supp. 2d 65, 77 (D.D.C. 2010); see also United

States v. Miller, 355 F. Supp. 2d 404, 405 (D.D.C. 2005) (“disqualification is not automatic upon

submission of affidavit and certificate”). Rather, recusal is required only upon the filing of a

“timely and sufficient affidavit.” 28 U.S.C. § 144.

       The question of whether the motion and supporting affidavit are both timely and legally

sufficient is for this Court to determine in the first instance. United States v. Haldeman, 559 F.2d

                                                  3
31, 131 (D.C. Cir. 1976) (“It is well settled that the involved judge has the prerogative, if indeed

not the duty, of passing on the legal sufficiency of a Section 144 challenge.”); see also United

States v. Heldt, 668 F.2d 1238, 1272 n.69 (D.C. Cir. 1981) (noting that “under section 144 . . . the

transfer to another judge for decision is ‘at most permissive”’) (quoting Haldeman, 559 F.2d at

131). First, with respect to the timeliness of the motion, section 144 is itself silent as to “what the

timeliness requirement means where, as in this case, the recusal motion rests on events occurring

after proceedings began.” Loving Spirit Found., 392 F.3d at 492. In such circumstances, courts

“have required the affidavit to be filed ‘at the earliest moment.’” Id. As the D.C. Circuit has made

clear, the timeliness requirement is “[c]rucial to the integrity of the judicial process,” as it “ensures

that a party may not wait and decide whether to file based on ‘whether he likes subsequent

treatment that he receives.’” Id. (quoting In re United Shoe Mach. Corp., 276 F.2d 77, 79 (1st Cir.

1960)).

          Second, in determining whether the affidavit sets forth a legally sufficient basis for

disqualification, the Court “must accept the affidavit’s factual allegations as true even if the judge

knows them to be false.” Loving Spirit Found., 392 F.3d at 496; see also United States v.

Hanrahan, 248 F. Supp. 471, 474 (D.D.C. 1965) (“when presented with an application and

affidavit such as this one, a Court may not pass upon the truth or falsity of the allegations, but must

accept them as true for the purpose of determining the legal sufficiency of the affidavit”). However,

the affidavit “must state facts as opposed to conclusions, and while the information and belief of

the affiant as to the truth of the allegations are sufficient, mere rumors and gossip are not enough.”

Hanrahan, 248 F. Supp. at 474 (internal citations omitted). “The identifying facts of time, place,

persons, occasion and circumstances must be set forth, with at least that degree of particularity one

would expect to find in a bill of particulars.” Id. (internal citations omitted). Importantly, given

                                                   4
the requirement that the Court accept the facts stated in the affidavit as true, the statute mandates

that “the attorney presenting the motion [] sign a certificate stating that both the motion and

declaration are made in good faith.” Loving Spirit Found., 392 F.3d at 496; see 28 U.S.C. § 144

(requiring that the affidavit “be accompanied by a certificate of counsel of record stating that it is

made in good faith”). The certification requirement is key to the integrity of the recusal process

and “guard[s] against the removal of an unbiased judge through the filing of a false affidavit.”

Loving Spirit Found., 392 F.3d at 496.

       Once it is established that the affidavit has been properly certified by counsel of record and

that the facts set forth therein have been stated with sufficient particularity, the Court must then

       ascertain[] whether these facts would fairly convince a sane and reasonable mind that
       the judge does in fact harbor the personal bias or prejudice contemplated by the
       statute. It is well established that the facts must give fair support to the charge of a
       bent mind that may prevent or impede impartiality. The basis of the disqualification
       is that personal bias or prejudice exists, by reason of which the judge is unable to
       impartially exercise his functions in the particular case. The factual allegations must
       establish by more than a prima facie case, but not beyond a reasonable doubt that the
       mind of the judge is closed to justice; that the judge has a personal bias or prejudice
       against the affiant which is of such a nature, and of such intensity, that it would
       render the judge unable to give the affiant the fair trial to which every litigant is
       entitled. Obviously, such a showing could rarely be made.

Hanrahan, 248 F. Supp. at 475–76 (internal citations and quotations omitted). “Importantly, to be

disqualifying, the alleged bias usually ‘must stem from an extrajudicial source and result in an

opinion on the merits on some basis other than what the judge learned from his participation in the

case.’” Robertson, 691 F. Supp. 2d at 78 (quoting United States v. Grinnell Corp., 384 U.S. 563,

583 (1966)); see also Liteky, 510 U.S. at 554 (predispositions developed during proceedings are

rarely sufficient). Substantively, sections 144 and 455 “are quite similar, if not identical.” Phillips

v. Joint Legislative Comm. on Performance & Expenditure Review of State of Miss., 637 F.2d 1014,

1019 (5th Cir. 1981).

                                                  5
        C. Plaintiff Chiefly Complains of this Court’s Rulings, Which Do Not Evidence Any
           Extrajudicial Bias or Prejudice, and Do Not Warrant Recusal under Section 144 or
           Section 455.

        Plaintiff’s motion consists chiefly of complaints regarding the Court’s rulings in this case,

and the Court’s rulings and perceived delays in other cases brought by Plaintiff or organizations

affiliated with Plaintiff. These rulings do not evidence any extrajudicial bias or prejudice and are

therefore insufficient to support a motion for recusal under section 144 or 455. See, e.g., Simon v.

U.S. Dep’t of Justice, No. 16-5031, 2016 WL 3545484, at *1 (D.C. Cir. June 10, 2016) (per curiam

order) (affirming denial of motion for disqualification because appellant had “not alleged any basis

for finding that the district judge had any personal bias against him, or that the judge’s impartiality

could reasonably be questioned”) (citing Liteky, 510 U.S. 540 at 555 (“[J]udicial rulings alone

almost never constitute a valid basis for a bias or partiality motion.”)).

        First, Plaintiff restates the same arguments the he raised in pursuit of his first motion to

recuse the undersigned. See Pl.’s Mem. at 2 (“The First Motion was based on compelling evidence

of extrajudicial bias including, but not limited to . . . .”). Plaintiff also references his second motion

to disqualify, but does not pause to list the grievances contained therein. Id. at 1. To the extent

Plaintiff raises these issues again, the Court does not deviate from its lengthy written rulings on

these matters. These rulings are fully incorporated into and form part of this Memorandum Opinion.

See Klayman v. Judicial Watch, Inc., 628 F. Supp. 2d 98 (D.D.C. 2009) (“First Recusal Opinion”);

Klayman v. Judicial Watch, Inc., 744 F. Supp. 2d 264 (D.D.C. 2010) (“Second Recusal Opinion”).

        Plaintiff’s newly filed grievances are as follows. First, he contends that the undersigned

“ha[s] already severely crippled Klayman’s ability to present his case and have his day in court by

denying him the right to testify or present evidence supporting his causes of action against Judicial

Watch and regarding damages that he incurred as a result of Klayman’s refusal to turn over


                                                    6
confidential and irrelevant financial information [to] Judicial Watch in discovery.” Pl.’s Mem. at 3.

This apparently references the discovery sanctions imposed upon Plaintiff by the Court in two

written opinions in 2009 and 2011. See Klayman v. Judicial Watch, Inc., 256 F.R.D. 258, 263

(D.D.C.), aff’d, 628 F. Supp. 2d 84 (D.D.C. 2009) (“Sanctions I”); Klayman v. Judicial Watch, Inc.,

802 F. Supp. 2d 137 (D.D.C. 2011) (“Sanctions II”); see also Klayman v. Judicial Watch, Inc., ---

F. Supp. 3d ---, No. CV 06-670 (CKK), 2017 WL 2592413, at *3 (D.D.C. June 15, 2017)

(“Damages Opinion”) (describing sanctions). The 2009 sanctions were imposed because of the

severe prejudice imposed upon Defendants by Plaintiff’s failure to produce in discovery “any of

the documents requested by Defendants.” Sanctions I, 256 F.R.D. at 263. The 2011 sanctions were

likewise imposed because of the “long line of burdens unfairly imposed upon Defendants as a result

of [Plaintiff’s] conduct in this litigation.” Sanctions II, 802 F. Supp. 2d at 150. Plaintiff presents no

argument for how these two opinions manifest an extrajudicial bias or prejudice, other than to say

that the undersigned has “crippled Klayman’s ability to present his case and have his day in court .

. . .” Pl.’s Mem. at 3. In the sanctions opinions, the undersigned presented in detail the legal and

factual bases for why sanctions were appropriate. No extrajudicial bias or prejudice would be

evident to an impartial third-party from these rulings, and mere dissatisfaction with a ruling of this

Court is insufficient to warrant recusal or disqualification.

        Plaintiff further contends that a more recent ruling by the Court is a “continuation of [this

Court’s] pattern and practice of exhibiting extrajudicial bias and animus against Klayman.” Pl.’s

Mem. at 3. Namely, on June 15, 2017, the Court issued a Memorandum Opinion and Order

assessing “the types of damages that Plaintiff could pursue with respect to his five remaining claims,

in light of the discovery sanctions that had previously been imposed upon Plaintiff during the course

of this litigation.” Damages Opinion, 2017 WL 2592413, at *1. Plaintiff contends that this ruling



                                                   7
“all but completely disposes of Klayman’s claims against Judicial Watch without affording

Klayman his day in court and his due process rights.” Pl.’s Mem. at 3. As a factual matter, that is

incorrect. In the 22-page written opinion, the Court ultimately concluded that the evidentiary

limitations imposed upon Plaintiff due to the sanctions rulings “limited [him] to nominal damages

(or specific performance) as to all claims other than his claim that Defendants breached the non-

disparagement clause in the Severance Agreement.” Id. (emphasis added). On that claim, the Court

permitted Plaintiff to “provide the Court and Defendants with documents, solely from materials

that have already been produced in the course of this litigation, evidencing the amount of monetary

damages that he sustained from specific lost business opportunities that flowed from the alleged

breach of the non-disparagement clause in the Severance Agreement.” Id. at *2 (emphasis in

original). In any event, as with the sanctions opinions, Plaintiff offers no evidence that the damages

opinion was informed by any extrajudicial bias or prejudice, other than bald assertions to that effect,

and his displeasure with the fact that the combination of the sanctions and damages opinions limit

his ability to succeed at trial. Nonetheless, although Plaintiff may be displeased, the limitations

imposed upon Plaintiff are the result of reasoned judicial decision-making, as evidenced by the

detailed and nuanced opinions on these matters. Furthermore, the undersigned recognized that the

sanctions imposed by the Court would “effectively prevent Klayman from carrying his burden of

proof on his claims, thereby almost certainly requiring dismissal.” Sanctions II, 802 F. Supp. 2d at

151 (emphasis in original). The undersigned observed that “the sanction is . . . a profound one and

warrants this Court’s close and careful scrutiny.” Id. It noted further that “because the sanction

approaches outright dismissal of Klayman’s claims and the entry of default on Judicial Watch and

Fitton’s counterclaims, the Court considers it prudent to ask whether the application of those drastic

remedies would be appropriate under the circumstances presented.” Id. With these considerations



                                                  8
in mind, the Court went on to describe “at least six reasons” why the sanctions were appropriate.

The Court’s damages opinion is simply an extension of that decision. Accordingly, because they

are the product of reasoned judicial decision-making, the sanctions and damages opinions would

not evidence extrajudicial bias or prejudice to a reasonable and impartial third-party observer.

Consequently, they do no warrant recusal under either section 144 or 455.

       Plaintiff also takes issue with the alleged delay by this Court in ruling on a motion to dismiss

in Klayman v. Judicial Watch, Inc., 17-cv-34 (D.D.C.) (“2017 Judicial Watch Case”). That case

was filed on January 8, 2017. 2017 Judicial Watch Case, Compl., ECF No. 1. Defendant filed a

motion to dismiss on February 1, 2017, on the basis of the judicial proceedings privilege, the

common interest privilege, and for failure to state a claim under theories of breach of contract and

tortious interference with contract. 2017 Judicial Watch Case, Mem. in Supp. of Def.’s Mot. to

Dismiss Compl., ECF No. 7-1. Briefing on the motion concluded on March 13, 2017, when Plaintiff

filed a motion for leave to file surreply, which was later granted. During an April 20, 2017 pretrial

hearing in this matter, the Court provided an initial assessment of the motion to dismiss. In full, the

undersigned stated as follows:

       So I’m going to do a written order, but I wanted to put on notice. On the motion to
       dismiss, my initial reaction to it is that the contract claim is likely to remain. I think
       that the defendant has raised privilege of attorney/client, judicial proceedings
       privilege, which is very fact specific. I will look at it more carefully, but I don't think
       it’s easily discerned from the complaint as to -- that these privileges were at issue.
       It’s more of an issue for a motion for summary judgment. So the likelihood -- I
       haven’t written it up, so it may turn out to be different. But my review of it is the
       motion to dismiss 17-cv-34 is going to be denied.

April 20, 2017 Hr’g Tr. 24:10–21, ECF No. 398. The undersigned did not rule on the motion to

dismiss during this hearing, nor had the undersigned definitely determined that the motion to

dismiss would be denied. Rather, the undersigned expressly stated that a final determination would

come only in the form of a written order. On May 19, 2017, Plaintiff filed a praecipe requesting that

                                                   9
the Court “provide an update on the status of the pending motion to dismiss, issue the anticipated

ruling on Defendant’s Rule 12(b)(6) motion, and allow this matter to now proceed past the pleading

stage.” 2017 Judicial Watch Case, ECF No. 13. Subsequently, on July 13, 2017, Plaintiff filed a

motion for entry of default, contending that the Court had denied the motion to dismiss during

another pretrial conference in this matter held on June 16, 2017. Pl.’s Mot. for Entry of Default,

ECF No. 14, at 2. The full colloquy from that conference is as follows:

       MR. KLAYMAN: Yes, Your Honor. I wanted to ask you when you made the issuing
       decision in the other case that you did not consolidate.

       THE COURT: It’s in the opinion. I denied it. It’s in this opinion that I issued June
       25th, June 15th, excuse me.

       MR. KLAYMAN: Okay.

       THE COURT: It’s at the end.

       MR. KLAYMAN: All right. Thank you. So we can do a pretrial conference now on
       that. We can set up a pretrial conference?

       THE COURT: I don’t remember -- you mean initial scheduling conference?

       MR. KLAYMAN: Initial scheduling conference. Can we set that now?

       THE COURT: I have to go back and look. I know I didn’t consolidate it, okay. I’m
       not going to do it off the top of my head. I will go back and whatever stage it is, we
       will move forward with it.

       MR. KLAYMAN: I would just ask that we do it expeditiously.

       THE COURT: I’m sure everybody wants expedited. I move as fast as I can the cases.
       I assure you it’s not being put on the back burner.

       MR. KLAYMAN: Thank you.

June 16, 2017 Hr’g Tr. 29:9–30:7. In his motion for entry of default, Plaintiff inserted the following

alteration into the first question of the colloquy: “Yes, Your Honor. I wanted to ask you when you

made the issuing decision [to deny the motion to dismiss] in the other case that you did not


                                                 10
consolidate.” Pl.’s Mot. for Entry of Default, ECF No. 14, at 2. Without this alteration, the question

is ambiguous. Consequently, the Court pointed Plaintiff to its then recent ruling, issued on June 15,

2017, in which it denied Plaintiff’s motion to consolidate the 2017 action with this case. See Mem.

Op. and Order, ECF No. 401, at 22 (denying motion to consolidate, ECF No. 384). That opinion

did not rule on the motion to dismiss. In any event, the undersigned unequivocally stated that it

needed to review the status of the 2017 action before advising on how that matter would proceed.

Consequently, the Court denied the motion for entry of default. 2017 Judicial Watch Case, Minute

Order (July 17, 2017). Then, on August 31, 2017, the Court issued a Memorandum Opinion and

Order denying the motion to dismiss. 2017 Judicial Watch Case, Mem. Op. and Order, ECF No.

15. The 2017 matter was subsequently transferred to recently appointed United States District Court

Judge Timothy J. Kelly as part of a process by which cases are randomly assigned from all judges

on this district court to create caseloads for newly appointed judges. See Docket Entry (Sept. 18,

2017).

         Plaintiff contends that the undersigned “intentionally sat on [the motion to dismiss] to

prevent Mr. Klayman from taking discovery and moving this case along to discovery and trial

against Judicial Watch.” Pl.’s Mem. at 4. No evidence is provided in support of this assertion, other

than Plaintiff’s view that “[g]iven the exceedingly simple nature of this case, the fact that Judge

Kotelly has allowed it to languish for eight months now is clear indication of her extrajudicial bias

against Klayman and a willful deprivation of Klayman’s due process rights.” Id. Whatever may be

said about the notion that delay could, in sufficient amounts, be evidence of prejudice or bias, the

delay here does not rise to that level. The Court issued its opinion on the motion to dismiss less than

seven months after it was fully briefed. For the 12-month period ending June 30, 2017, the median

time from filing to trial in the United States District Court for the District of Columbia was 46



                                                  11
months (i.e., almost four years). See Combined Civil and Criminal Federal Court Management

Statistics (June 30, 2017), available at http://www.uscourts.gov/statistics/table/na/federal-court-

management-statistics/2017/06/30-1. In this context, a period of less than seven months between

the conclusion of briefing and the disposition of a motion to dismiss does not appear out of the

ordinary. Furthermore, the ruling was favorable to Plaintiff, and Plaintiff has provided no evidence

to support his view that the Court intentionally delayed its ruling on the motion. Nor has Plaintiff

explained why the delay was prejudicial to him. All that is apparent is the unremarkable fact that

litigants generally prefer that their matters be addressed before those of others. Consequently, to

countenance Plaintiff’s position here would be to give every aggrieved litigant a tool by which to

seek recusal or disqualification. A reasonable and impartial third-party would agree. 2

      The same is true of the other perceived delay noted by Plaintiff. Namely, Plaintiff contends

that the undersigned “sat” on a motion to remand in Klayman v. Judicial Watch, 15-cv-214 (D.D.C)

(“2015 Judicial Watch Case”). This matter was removed from the Superior Court of the District

of Columbia on February 11, 2015. A motion to remand was filed the following day, and briefing

concluded on March 4, 2015. 2015 Judicial Watch Case, ECF Nos. 4, 8. A stay was imposed from

March 31, 2016 until May 4, 2016, when the Court remanded the matter by Memorandum Opinion.

2015 Judicial Watch Case, Mem. Op., ECF No. 10. The Court notes that during the entire

pendency of the 2015 action, a stay was imposed in this case because Plaintiff filed a lawsuit

against the undersigned. See ECF No. 365; Minute Order (Oct. 11, 2011). That stay was finally

lifted by Minute Order dated May 4, 2016 (i.e., the same day that the 2015 action was remanded).

Under these factual circumstances, and given the ultimately favorable ruling on the motion to



2
  The Court notes that it presided over a lengthy criminal trial during the pendency of the motion
to dismiss. Proceedings began with jury selection on July 10, 2017, and concluded with a verdict
on August 10, 2017. See United States v. Robinson, 16-cr-98 (D.D.C.).
                                                 12
remand, the pendency of the 2015 action for over one year does not constitute objective evidence

of extrajudicial bias or prejudice. Nor, as with the motion to dismiss the 2017 action, has Plaintiff

explained how the perceived delay evidences bias, or what motives the undersigned could possibly

have had in retaining the 2015 action—other than the conclusory and unsupported assertion that

the undersigned sought to prevent Plaintiff from litigating that matter.

       D. Plaintiff Has Presented No Objective Evidence of the Undersigned’s Alleged “Leftist
          Political Views”

       Plaintiff alleges that the undersigned “has a well-earned reputation as a government

apologist and anticonservative who wears her leftist pro-Democrat political beliefs on her sleeve.”

That “Judge Kotelly was appointed to the bench by former President Bill Clinton and has served as

a Clinton and, subsequently, Obama loyalist from the bench.” That “Judge Kotelly’s appointment

was bitterly opposed by conservatives and their public interest groups, such as Paul Weyrich’s Free

Congress Foundation, because of her extreme left - wing views and history.” That “Judge Kotelly

still harbors these extreme left wing views from the bench and reacts negatively and hostilely

towards those who hold different beliefs, such as Klayman.” And that “Judge Kotelly’s husband, a

lawyer himself, even played a role in effectively assisting former President Bill Clinton during the

infamous Monica Lewinsky scandal, which resulted in the impeachment of Bill Clinton.” Pl.’s

Mem. at 5. Apart from conclusory allegations of bias and prejudice, the only purported evidence of

the undersigned’s alleged political biases are that she was (i) appointed by President Clinton; (ii)

that her husband had some involvement in the Monica Lewinsky scandal; and (iii) that the Court

ordered a lengthy production schedule in Freedom Watch v. Bureau of Land Management et al.,

16-cv-2320 (D.D.C) (“Freedom Watch Case”).3 As to the first two contentions, they were



3
 Plaintiff also points to the Court’s issuance of a preliminary injunction in Brady Campaign to
Prevent Gun Violence v. Salazar, 612 F. Supp. 2d 1 (D.D.C. 2009). Pl.’s Mem. at 6 n.3. That ruling
                                                 13
previously addressed in the context of Plaintiff’s first motion to recuse the undersigned. There, the

Court held the following, which is fully incorporated herein:

       As Klayman cites no facts or evidence beyond the simple statement that the
       undersigned was appointed by the Clinton administration, it is clear that his
       argument is predicated solely on the theory that appointment by a particular
       president, without more, is sufficient to create an appearance of impartiality. This
       argument is nonsensical. The instant lawsuit has absolutely nothing to do with
       former President Clinton or with his administration. According to this theory, all
       judges who were appointed during former President Clinton's eight years in office
       would be required to disqualify themselves from any lawsuit—regardless of the
       subject matter or parties involved—that may be brought by Klayman anywhere in
       the United States, or indeed, by any party who claims to have been a vocal critic of
       the Clinton administration. Klayman himself provides no legal authority for support
       of this position, and for good reason—the case law is clear that recusal is not
       warranted in this circumstance.

                                                ***

       The Court notes that Klayman also alleges that recusal is warranted because the
       undersigned’s spouse, also a lawyer, defended a secret service agent who was
       allegedly “enmeshed in the Monica Lewinsky/Clinton scandals during the 1990s.”
       Klayman—once again—provides absolutely no citation to any legal support for his
       claim that recusal is warranted and necessary where, a decade or more ago, the
       presiding judge’s spouse represented an individual, who is not a party to the instant
       litigation, in a matter wholly unrelated to the current lawsuit. Moreover, Klayman
       alleges no financial or personal concerns implicated by the representation nor
       provides any facts or evidence that would cause a reasonable and informed observer
       to question this Court's impartiality.

First Recusal Opinion, 628 F. Supp. 2d at 110, 111 n.7 (citations omitted).

       As to the ordering of a lengthy production schedule, Plaintiff selectively quotes from the



enjoined the implementation of a Final Rule by the Department of Interior that permitted “persons
to possess concealed, loaded, and operable firearms in national parks and wildlife refuges in
accordance with the laws of the state in which the national park or wildlife refuge is located . . . .”
Id. at 6. According to Plaintiff, this opinion is an example of how the undersigned has “severely
prejudiced” conservatives figures; in this instance, the National Rifle Association—presumably
because that organization would have favored a different result in Brady. Nonetheless, Plaintiff,
as with his other grounds for the pending motion, has presented no evidence or argument for how
the ruling in Brady evidences any extrajudicial bias or prejudice by the undersigned. The only
evidence is that the ruling was presumably not one with which Plaintiff agreed, which is not the
sort of evidence that can buttress a motion to recuse or disqualify.
                                                  14
record in that case, and more importantly, provides no evidence of how the rulings in that matter

evidence any extrajudicial bias or prejudice, other than that these rulings were unfavorable from his

perspective. In that matter, the Federal Bureau of Investigation (“FBI”) proposed a production

schedule of 500 pages per month. Freedom Watch Case, Status Report and Proposed Schedule,

ECF No. 30. Due to the volume of documents responsive to Freedom Watch’s Freedom of

Information Act (“FOIA”) request—at least 250,000 pages—the FBI estimated that it would take

approximately 500 months to complete the production of responsive non-exempt materials. Id. The

Court tentatively adopted this schedule because “Plaintiff ha[d] not furnished the Court with any

reason, based in fact or law, for expediting the production of documents beyond the schedule

proposed by the FBI.” Minute Order (June 13, 2016). As an example, the Court noted that “Plaintiff

has not responded to the FBI’s proposal to pursue summary judgment on the applicability of

Exemption 7(A), which if found applicable would in the FBI’s estimation halve the time for

completing its production.” Although the Court adopted the FBI’s proposed schedule, it expressly

“remain[ed] amenable to receiving reasonable proposals from Plaintiff to expedite the production

of responsive materials (e.g., by limiting the scope of its requests).” Id. No such proposal was ever

received. Instead, Freedom Watch filed a motion for reconsideration that asked the Court to “either

order immediate production of responsive documentation or allow Freedom Watch to take

immediate discovery, within the next two weeks, of Defendants’ FOIA custodians of records to

determine whether Defendants have complied in good faith with the obligations under FOIA.”

Freedom Watch Case, ECF No. 34, at 4. The Court denied that motion, finding that discovery was

inappropriate given the absence of any indicia of bad faith by the government defendants, and again

adopted the FBI’s proposed production schedule—albeit contingent on the FBI “fil[ing] a

declaration of the responsible FOIA official explaining in detail why its processing is limited to 500



                                                 15
pages per month, and what the consequences would be if the processing speed were increased for

Plaintiff’s FOIA request.” Minute Order (August 11, 2017). Plaintiff has presented no objective

evidence of how these rulings manifest any extrajudicial bias or prejudice. Rather, as this recitation

makes clear, the rulings were the product of reasoned judicial decision-making. They addressed

Freedom Watch’s arguments in detail, explained why the Court ruled the way it did, and provided

Freedom Watch with multiple opportunities to restructure its FOIA request in a manner that would

provide for a more expedited production schedule. Plaintiff, as counsel for Freedom Watch, may

disagree with these rulings, but that does not warrant recusal or disqualification.

       E. Plaintiff’s Motion is Procedurally Defective

       Plaintiff’s motion is technically deficient pursuant to 28 U.S.C. § 144. First, the affidavit

submitted in support of the motion consists chiefly of unsubstantiated conclusory assertions of bias

and prejudice. Such assertions are not “facts” for purposes of section 144, and do not meet the

requirement that “facts” be submitted in support of a motion pursuant to section 144. Hanrahan,

248 F. Supp. at 474. Second, the motion is not timely pursuant to section 144. A motion under that

section must be filed “at the earliest moment.” Loving Spirit Found., 392 F.3d at 492 (internal

quotation marks omitted). “Sitting en banc, this [circuit] expressed ‘serious doubt’ about the

timeliness of an affidavit based on remarks the judge made ‘more than two weeks before’ and a

law review article he published ‘more than a year’ earlier.” Id. The Seventh Circuit has held that a

delay of two months rendered an affidavit untimely. United States v. Sykes, 7 F.3d 1331, 1339 (7th

Cir. 1993).

       Many of the complained of acts in the pending motion and affidavit occurred years prior.

The undersigned was appointed by President Clinton more than 20 years ago. The sanctions

opinions were issued in 2009 and 2011. The Brady opinion was also issued in 2009. The 2015



                                                 16
Judicial Watch Case was remanded in May 2016. Other acts occurred more recently, but likewise

outside the period that is considered timely for purposes of section 144. Plaintiff filed a notice

requesting that the Court issue a ruling on the motion to dismiss in May 2017. The Court first

adopted the FBI’s proposed production schedule in the Freedom Watch case in June 2017. The

damages opinion was also issued in June 2017. Nonetheless, not until August 9, 2017—less than

two months before trial was scheduled to commence in this long-running litigation—did Plaintiff

choose to file his third motion for recusal or disqualification. Accordingly, Plaintiff’s delay is not

only technically preclusive, but it is also contrary to the core purpose of the timeliness requirement:

to “ensure[] that a party may not wait and decide whether to file based on whether he likes

subsequent treatment that he receives.” Loving Spirit Found., 392 F.3d at 492 (internal quotation

marks omitted). 4




4
  The Court notes two other ways in which the affidavit is deficient under the plain text of the
statute. Given the other substantive and technical deficiencies already, the Court does not decide
whether these individual deficiencies would suffice to preclude a motion under section 144. First,
as discussed in the Second Recusal Opinion, “some courts have held that a pro se party cannot file
a motion for disqualification under section 144 as they cannot comply with the statute’s explicit
certification requirement.” Second Recusal Opinion, 744 F. Supp. 2d at 274. Although Plaintiff is
an attorney, he is proceeding pro se in this matter, and it remains unresolved whether his
certification can comply with the requirements of section 144, which requires “a certificate of
counsel of record.” 28 U.S.C. § 144. Second, as noted by Defendants, section 144 states that a
“party may file only one such affidavit in any case.” Id. Because Plaintiff has previously moved
to disqualify the undersigned pursuant to section 144, this is his second such affidavit in this case.
Id.; see also Berger v. United States, 255 U.S. 22, 35 (1921) (noting that the statute “in its care
permits but ‘one such affidavit’”). Plaintiff points the Court to In re Union Leader Corp., 292 F.2d
381 (1st Cir. 1961). Contrary to Plaintiff’s interpretation of that case, however, the First Circuit
did not permit the filing of second affidavit, but rather considered additional evidence that could
have “indicate[d] the judge’s state of mind regarding the events set forth in the [first] affidavit . . .
.” Id. at 388.
                                                   17
                              CONCLUSION AND ORDER

      For the foregoing reasons, Plaintiff’s [414] Motion to Recuse/Disqualify Judge Colleen

Kollar-Kotelly is DENIED.

      SO ORDERED.
                                                      /s/
                                                  COLLEEN KOLLAR-KOTELLY
                                                  United States District Judge




                                             18